DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 was filed with the RCE dated 11/13/2020. Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Arguments
No arguments were presented by Applicant in the response filed 11/13/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45, 51-52, 56, and 60 is/are rejected under 35 U.S.C. 102(a)(1) or alternatively 102(a)(2) as being anticipated by JPS558571U (hereinafter ‘571) (based on the machine translation provided by Applicant in the IDS filed 11/13/2020).
Regarding claim 45, ‘571 teaches an extracorporeal life support system (i.e. heart lung machine) (See Figs. 1-2; p.1-2) comprising: 
a blood line set (Fig. 1) configured to be connected to a patient for receiving blood from the patient and returning the blood to the patient; 
an oxygenator (3) connected to the blood line set (Fig. 1); 
first (1) and second (2) blood pumps configured to be positioned outside the patient (Fig. 1), the first and second blood pumps being connected to the blood line set and configured to pump the blood through the blood line set, the first blood pump being upstream of the oxygenator, and the second blood pump being downstream of the oxygenator (Fig. 1); and 
a pump control unit (at least implicitly as ‘drive circuit’ (p.2); also element (4) is interpreted to comprise the pump control unit) configured to be connected to the first and second blood pumps for transmitting time-delayed pump actuating signals to the first and second blood pumps, wherein the 
Regarding claim 51, ‘571 also teaches that the oxygenator is configured to be positioned outside the patient, and the first blood pump is configured to pump the blood from the patient to the oxygenator (See Fig. 1).  
Regarding claim 52, ‘571 also teaches that the second blood pump is configured to pump the blood from the oxygenator to the patient (See Fig. 1).  
Regarding claim 56, ‘571 also teaches, at least implicitly, that the time-delayed pump actuating signals provide the first and second blood pumps with current to operate the first and second blood pumps, at least because the pumps are actuated by a drive circuit.  
Regarding claim 60, ‘571 also teaches that the time-delayed pump actuating signals are configured to operate the first and second blood pumps in a manner such that each of the first and second blood pumps generates pulsatile blood flow, at least because each pump is shown as a displacement pump with inlet and outlet one-way valves which would necessarily produce a pulsatile flow (See Figs. 1-2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45-49, 51-52, 54-56, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US Pre-Grant Publication 2004/0034272) in view of JPS558571U (hereinafter ‘571) (based on the machine translation provided by Applicant in the IDS filed 11/13/2020) 

a blood line set (Figs. 1, 7-9) configured to be connected to a patient for receiving blood from the patient and returning the blood to the patient; 
an oxygenator (implicitly) connected to the blood line set [0063]
a blood pump (87), or alternatively two blood pumps [0066], positioned outside the patient [0055]; 
a pump control unit (i.e. at least ‘control console’ [0066]) configured to be connected to the first and second blood pumps [0066] for transmitting time-delayed pump actuating signals to the first and second blood pumps (i.e. ‘out of sequence’ [0066]), wherein the time-delayed pump actuating signals are configured to operate the first and second blood pumps in a manner to generate a pulsatile blood flow [0067], and the time-delayed pump actuating signals are configured to cause the second blood pump to operate in a time-delayed manner with respect to the first blood pump [0066] 
Diaz fails to teach the first and second blood pumps being connected to the blood line set and configured to pump the blood through the blood line set, the first blood pump being upstream of the oxygenator, and the second blood pump being downstream of the oxygenator; or that the time-delayed pump actuating signals are configured to cause the second blood pump to operate in a time-delayed manner with respect to the first blood pump such that pressure waves generated by the first and second blood pumps overlap. 
‘571 teaches an extracorporeal life support system (i.e. heart lung machine) (See Figs. 1-2; p.1-2) comprising at least a first (1) and second (2) blood pumps configured to be positioned outside the patient (Fig. 1), the first and second blood pumps being connected to the blood line set and configured to pump the blood through the blood line set, the first blood pump being upstream of the oxygenator, and the second blood pump being downstream of the oxygenator (Fig. 1); and 

Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing to modify the device of Diaz with the teachings of ‘571 to provide first and second blood pumps positioned upstream and downstream, respectively, of the oxygenator and to provide the time delayed pump control as claimed in order to eliminate the need for blood reservoirs, allow for a closed (as opposed to open) fluid system, and to reduce priming volume as suggested by ‘571.
Regarding claim 46, Diaz also teaches an ECG device for measuring a cardiac cycle of the patient [0065-0066].  
Regarding claim 47, Diaz also teaches that the pump control unit is configured to connect to the ECG device for receiving a control signal from the ECG device (at least implicitly in that the pump control is timed to the ECG signal) [0065-0066].  
Regarding claim 48, Diaz also teaches the time-delayed pump actuating signals are configured, based on the control signal received from the ECG device, to generate the pulsatile blood flow only during a diastole phase of the cardiac cycle of the patient [0008, 0025, 0050, 0070-0076].  
Regarding claim 49, Diaz also teaches that the ECG device comprises a computer with software to record an ECG signal of the patient, wherein the software uses an r-wave for operating the first and second blood pumps to generate the pulsatile blood flow [0075].  

Regarding claim 52, ‘571 also teaches that the second blood pump is configured to pump the blood from the oxygenator to the patient (See Fig. 1).  
Regarding claim 54, Diaz also teaches that the pump control unit comprises a computer that is configured to convert the control signal into the time-delayed pump actuating signals (at least implicitly in [0050-0051, 0074].  
Regarding claim 55, Diaz also teaches the pump control unit comprises software configured to generate the time-delayed pump actuating signals (at least implicitly in [0050-0051, 0074].  
Regarding claim 56, Diaz also teaches, at least implicitly, that the time-delayed pump actuating signals provide the first and second blood pumps with current to operate the first and second blood pumps, at least because the pumps are actuated by a control console.  
Regarding claim 60, Diaz in view of ‘571 teaches the device of claim 45. ‘571 also teaches that the time-delayed pump actuating signals are configured to operate the first and second blood pumps in a manner such that each of the first and second blood pumps generates pulsatile blood flow, at least because each pump is shown as a displacement pump with inlet and outlet one-way valves which would necessarily produce a pulsatile flow (See Figs. 1-2).  

Claims 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US Pre-Grant Publication 2004/0034272) in view of JPS558571U (hereinafter ‘571) (based on the machine translation provided by Applicant in the IDS filed 11/13/2020) , and further in view of Burke et al. (US Pre-Grant Publication 2012/0078031)
Regarding claims 50 and 53, Diaz in view of ‘571 teaches the extracorporeal life support system of claims 45 and 48, but fails to teach wherein the time-delayed pump actuating signals are configured to operate at least one of the first and second blood pumps at a first speed during a systole phase of the cardiac cycle of the patient and to operate the at least one of the first and second blood pumps at a second speed during the diastole phase of the cardiac cycle of the patient, or wherein the first and second blood pumps are non-occlusive blood pumps.  
Burke teaches an implantable centrifugal blood pump (i.e. a non-occlusive blood pump) which is controlled by a controller and configured to be operated at a first speed and a second speed as claimed [0011] by controlling voltage and/or current [0038] in order to generate a pulsatile flow over a baseline flow. Therefore it would have been obvious to a person having ordinary skill in the art prior to the filing of the invention, to modify the device of Diaz based on the teachings of Burke and provide non-occlusive pumps and to operate at least one of the first and second blood pumps at a first speed during a systole phase of the cardiac cycle of the patient and to operate the at least one of the first and second blood pumps at a second speed during the diastole phase of the cardiac cycle of the patient in order to eliminate the need for additional valves to produce the pulsatile flow as suggested by Burke, while still providing pulsed flow which is timed to the cardiac cycle as desired by Diaz. 

Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US Pre-Grant Publication 2004/0034272) in view of JPS558571U (hereinafter ‘571) (based on the machine Gartner et al. (US Pre-Grant Publication 2013/0343954).
Regarding claims 57-59, Diaz in view of ‘571 teaches the system of claim 45, but fails to teach a housing in which the oxygenator is arranged, at least one of the first and second blood pumps are arranged in the housing, and wherein each of the first and second blood pumps is arranged in the housing.  Gartner et al. teaches an oxygenator having a housing and at least one blood pump arranged in the housing. Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing to modify the device of Burke in view of ‘571 with the teachings of Gartner and to provide a housing for containing the oxygenator and the first and second pumps, in order to simplify system setup and operation, to reduce the number of parts, and to provide protection and convenient mounting for the oxygenator and pumps. Furthermore, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benjamin J Klein/Primary Examiner, Art Unit 3781